              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
            CRIMINAL CASE NO. 1:12-cr-00083-MR-WCM


UNITED STATES OF AMERICA,        )
                                 )
                   Plaintiff,    )
                                 )
     vs.                         )             ORDER
                                 )
                                 )
JAMES WARD,                      )
                                 )
                   Defendant.    )
________________________________ )

       THIS MATTER is before the Court on the Defendant’s letter, which the

Court construes as a motion to modify the Defendant’s sentence pursuant to

18 U.S.C. § 3582(c)(1). [Doc. 32].

       In his letter, the Defendant asks the Court to reduce his sentence so

that he can be released from prison and pursue a theology degree. [Doc.

32].

       Pursuant to 18 U.S.C. § 3582(c)(1), the Court may reduce or modify a

sentence if “extraordinary and compelling reasons warrant such a reduction.”

18 U.S.C. § 3582(c)(1). A § 3582(c)(1) motion may be filed by the Director

of the Bureau of Prisons or by the defendant himself, if the defendant has

fully exhausted his administrative remedies within the Bureau of Prisons. Id.
Here, there is no indication in the Defendant’s letter that he has exhausted

such administrative remedies.       Accordingly, his motion for a sentence

reduction is denied.

      Accordingly, IT IS, THEREFORE, ORDERED that the Defendant’s

letter, which the Court construes as a motion to modify the Defendant’s

sentence pursuant to 18 U.S.C. § 3582(c)(1) [Doc. 32], is DENIED.

     IT IS SO ORDERED.
                          Signed: March 10, 2020




                                         2
